Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 9/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0216602 to Son et al. (hereinafter “Son I”) in view of US 2021/0046732 to de Pinho et al. (hereinafter “de Pinho”).
Son I discloses an automotive crash pad 200 comprising a core 10, a foam layer 20 and a skin layer 30 (figure 4).   
The skin layer is obtained from a composition comprising 70 wt% of a polyol compound, 15 wt% of isocyanate and 15 wt% of a chain extender (paragraphs 61, 64 and 68).  This is an identical composition disclosed in the specification of the claimed invention. The skin layer has a thickness of 0.6 mm within the claimed range (example 3, paragraph 129).  
Son I does not explicitly disclose the crash pad comprising a fiber-based layer disposed between the skin layer and the foam layer. 
de Pinho discloses a composite structure for an airbag cover comprising a foam layer, a cover layer and a lacquering layer in this order wherein the foam layer has a density of 40 to 100 kg/m3 and a gel content of 20 to 80% (abstract).  The composite structure further includes a textile layer disposed between the foam layer and the cover layer wherein the textile layer is bonded to both the foam layer and the cover layer with an adhesive (paragraphs 127 and 128).  The textile layer is a non-woven or a knitted fabric (paragraph 129).  The textile layer is made of polyester fibers, having a thickness of 0.4 to 0.6 mm (paragraph 184).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose a textile layer having a thickness of 1-6 mm disclosed in de Pinho between the skin layer and the foam layer disclosed in Son I motivated by the desire to ensure the crash pad to have an optimum fit.  
The combined disclosures of Son I and de Pinho result in an automotive crash pad meeting all structural limitations and chemistry required by the claims. 
The automotive crash pad comprises a core, a foam layer, a textile layer and a skin layer. The skin layer is obtained from a composition comprising 70 wt% of a polyol compound, 15 wt% of isocyanate and 15 wt% of a chain extender (paragraphs 61, 64 and 68).  This is an identical composition disclosed in the specification of the claimed invention. The skin layer has a thickness of 0.6 mm within the claimed range (example 3, paragraph 129).  The textile layer is a non-woven or a knitted fabric (paragraph 129).  The textile layer is made of polyester fibers, having a thickness of 0.4 to 0.6 mm within the claimed range (paragraph 184).  
Therefore, the examiner takes the position that a laminate of the skin layer and the textile layer having a tensile strength on a transverse direction (TD) of 5 to 50 kgf/3 cm and an elongation at break in a TD of 40 to 220% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 2, Son I discloses that the skin layer has a thickness of 0.6 mm, a foam layer has a thickness of 3 to 5 mm and the core layer has a thickness of 3 to 4 mm within the claimed ranges (paragraphs 128 and 129). 
De Pinho discloses the textile layer has a thickness of 0.4 to 0.6 mm (paragraph 184).  
As to claims 4 and 5, Son I discloses the skin layer is made of a polyurethane composition comprising 70 wt% of a polyol compound, 15 wt% of isocyanate and 15 wt% of a chain extender (paragraphs 61, 64 and 68).  
As to claim 7, Son I does not explicitly disclose the crash pad comprising a fiber-based layer disposed between the skin layer and the foam layer and the fiber-based layer adhered to the foam layer by an adhesive layer. 
de Pinho, however, discloses a composite structure for an airbag cover comprising a foam layer, a cover layer and a lacquering layer in this order wherein the foam layer has a density of 40 to 100 kg/m3 and a gel content of 20 to 80% (abstract).  The composite structure further includes a textile layer disposed between the foam layer and the cover layer wherein the textile layer is bonded to both the foam layer and the cover layer with an adhesive (paragraphs 127 and 128).  The textile layer is a non-woven or a knitted fabric (paragraph 129).  The textile layer is made of polyester fibers, having a thickness of 0.4 to 0.6 mm (paragraph 184).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose a textile layer  disclosed in de Pinho between the skin layer and the foam layer disclosed in Son I where the textile layer is adhered to the skin layer and the foam layer by an adhesive layer motivated by the desire to improve adhesion strength between the textile layer, the skin layer and the foam layer.   
As to claim 8, Son I does not explicitly disclose the automotive crash pad further including a surface treatment formed on at least on portion of the skin layer. 
de Pinho, however, discloses a composite structure for an airbag cover comprising a foam layer, a cover layer and a lacquering layer in this order wherein the foam layer has a density of 40 to 100 kg/m3 and a gel content of 20 to 80% (abstract).  The lacquering layer is in the form of a varnish layer to protect the airbag cover from physical damage and UV radiation.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a lacquering layer disclosed in de Pinho on the skin layer disclosed in Son I motivated by the desire to provide improved scratch resistance, durability, chemical resistance and wear resistance.   

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Son I in view of de Pinho as applied to claim 1 above, further in view of JP 2012 031237 to Nakasugi (hereinafter “Nakasugi”).  
Neither Son I nor de Pinho discloses or suggests the chemistry of the foam layer.
Nakasugi, however, discloses a polyurethane foam used in an automotive crash pad, obtained from a composition comprising 70 wt% of a polyol, 25 wt% of an isocyanate, and 6 wt% of a water foaming agent (table 1, example 4; and paragraph 65).  The polyurethane foam has a density of 0.052-0.055 kg/m3, an elongation of 92-101%, a tensile strength of 1.6 to 2.0 kgf/cm2, and a tearing strength of 0.6 to 0.7 kgf/cm (table 1).  
Table 1 does not show the polyurethane foam having a tensile strength of 3 to 20 kgf/cm2 and a porosity of 5 to 80% set forth in claim 3.  
However, the polyurethane foam is obtained from the same composition disclosed in the specification of the claimed invention.  The composition comprises 70 wt% of a polyol, 25 wt% of an isocyanate, and 6 wt% of a water foaming agent (table 1, example 4; and paragraph 65).  Further, the polyurethane foam has a density of 0.052-0.055 kg/m3, an elongation of 92-101%, and a tearing strength of 0.6 to 0.7 kgf/cm within the claimed ranges.  The porosity and tensile strength are dictated by the chemistry of the polyurethane foam.  Additionally, the density, the elongation and tearing strength of the polyurethane foam are within the claimed ranges; therefore, the examiner takes the position that the porosity and the tensile strength would be present as like material has like property. 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
		 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a composition disclosed in Nakasugi for forming a polyurethane foam layer disclosed in Son I motivated by the desire to provide the polyurethane foam having improved elongation, tensile strength and tear strength.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son I in view of de Pinho as applied to claim 1 above, further in view of US 2007/0117489 to Yamamoto et al. (hereinafter “Yamamoto”).  
Neither Son I nor de Pinho discloses or suggests the textile layer having a density of 0.22 to 0.27 g/cm3. 
Yamamoto, however, discloses a nonwoven fabric for use in an airbag wrap, comprising polyester fibers and a density of 0.1 to 0.4 g/cc (paragraphs 45, 58 and 59).  
		 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a textile layer disclosed in de Pinho having a density disclosed in Yamamoto motivated by the desire to provide an automotive crash pad having a low production cost, and flexibility. 

Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0251620 to Son et al. (hereinafter “Son II”) in view of de Pinho. 
Son II discloses an automotive crash pad 100 comprising a core 110, a foam layer 140 and a skin layer 120 (figure 3).   
The skin layer is made of a polyurethane elastomer, having a tensile strength of 10 to 100 kgf/cm2, an elongation of 50 to 600% and a thickness of 0.4 to 0.8 mm (paragraphs 53 and 55).  
The foam layer has a thickness 1.5 mm (table 1, example 1). 
Son II does not explicitly disclose the crash pad comprising a fiber-based layer disposed between the skin layer and the foam layer. 
de Pinho discloses a composite structure for an airbag cover comprising a foam layer, a cover layer and a lacquering layer in this order wherein the foam layer has a density of 40 to 100 kg/m3 and a gel content of 20 to 80% (abstract).  The composite structure further includes a textile layer disposed between the foam layer and the cover layer wherein the textile layer is bonded to both the foam layer and the cover layer with an adhesive (paragraphs 127 and 128).  The textile layer is a non-woven or a knitted fabric (paragraph 129).  The textile layer is made of polyester fibers, having a thickness of 0.4 to 0.6 mm (paragraph 184).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose a textile layer having a thickness of 1-6 mm disclosed in de Pinho between the skin layer and the foam layer disclosed in Son II motivated by the desire to ensure the crash pad to have an optimum fit.  
The combined disclosures of Son II and de Pinho result in an automotive crash pad meeting all structural limitations and chemistry required by the claims. 
The resulting automotive crash pad comprises a core, a foam layer, a textile layer and a skin layer. The skin layer is made of a polyurethane elastomer, having a tensile strength of 10 to 100 kgf/cm2, an elongation of 50 to 600% and a thickness of 0.4 to 0.8 mm. The textile layer is a non-woven or a knitted fabric.  The textile layer is made of polyester fibers, having a thickness of 0.4 to 0.6 mm within the claimed range.   
Therefore, the examiner takes the position that a laminate of the skin layer and the textile layer having a tensile strength on a transverse direction (TD) of 5 to 50 kgf/3 cm and an elongation at break in a TD of 40 to 220% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 4, Son II discloses the skin layer is made of a polyurethane elastomer (paragraph 55).  
As to claim 7, Son II does not explicitly disclose the crash pad comprising a fiber-based layer disposed between the skin layer; and the foam layer and the fiber-based layer adhered to the foam layer by an adhesive layer. 
de Pinho, however, discloses a composite structure for an airbag cover comprising a foam layer, a cover layer and a lacquering layer in this order wherein the foam layer has a density of 40 to 100 kg/m3 and a gel content of 20 to 80% (abstract).  The composite structure further includes a textile layer disposed between the foam layer and the cover layer wherein the textile layer is bonded to both the foam layer and the cover layer with an adhesive (paragraphs 127 and 128).  The textile layer is a non-woven or a knitted fabric (paragraph 129).  The textile layer is made of polyester fibers, having a thickness of 0.4 to 0.6 mm (paragraph 184).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose a textile layer disclosed in de Pinho between the skin layer and the foam layer disclosed in Son II where the textile layer is adhered to the skin layer and the foam layer by an adhesive layer motivated by the desire to improve adhesion strength between the textile layer, the skin layer and the foam layer.   
As to claim 8, Son II discloses a coating layer provided on the skin layer to improve scratch resistance, durability, chemical resistance and wear resistance (paragraphs 67 and 68).   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Son II in view of de Pinho as applied to claim 1 above, further in view of US 2018/0118913 to Son et al. (hereinafter “Son III”). 
Neither Son II nor de Pinho discloses a thickness of the core layer. 
Son III, however, discloses an automotive crash pad 200 comprising a core 10, a foam layer 20 and a color coating layer 30 (figure 4; and paragraph 139).   The core layer has a thickness of 1 to 6 mm (paragraph 140). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a core layer having a thickness in the range of from 1 to 6 mm disclosed in Son III motivated by the desire to provide excellent impact resistance and ability to deploy an airbag when external impact is applied.  

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Son II in view of de Pinho as applied to claim 1 above, further in view of Nakasugi.  
Neither Son II nor de Pinho discloses or suggests the chemistry of the foam layer.
Nakasugi, however, discloses a polyurethane foam used in an automotive crash pad, obtained from a composition comprising 70 wt% of a polyol, 25 wt% of an isocyanate, and 6 wt% of a water foaming agent (table 1, example 4; and paragraph 65).  The polyurethane foam has a density of 0.052-0.055 kg/m3, an elongation of 92-101%, a tensile strength of 1.6 to 2.0 kgf/cm2, and a tearing strength of 0.6 to 0.7 kgf/cm (table 1).  
Table 1 does not show the polyurethane foam having a tensile strength of 3 to 20 kgf/cm2 and a porosity of 5 to 80% set forth in claim 3.  
However, the polyurethane foam is obtained from the same composition disclosed in the specification of the claimed invention.  The composition comprises 70 wt% of a polyol, 25 wt% of an isocyanate, and 6 wt% of a water foaming agent (table 1, example 4; and paragraph 65).  Further, the polyurethane foam has a density of 0.052-0.055 kg/m3, an elongation of 92-101%, and a tearing strength of 0.6 to 0.7 kgf/cm within the claimed ranges.  
The porosity and tensile strength are dictated by the chemistry of the polyurethane foam.  Additionally, the density, the elongation and tearing strength of the polyurethane foam are within the claimed ranges; therefore, the examiner takes the position that the porosity and the tensile strength would be present as like material has like property. 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 	 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a composition disclosed in Nakasugi for forming a polyurethane foam layer disclosed in Son II motivated by the desire to provide the polyurethane foam having improved elongation, tensile strength and tear strength.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Son II in view of de Pinho as applied to claim 1 above, further in view of US 2009/0256276 to Humphrey, Jr. et al. (hereinafter “Humphrey”). 
Neither Son I nor de Pinho discloses or suggests the skin layer obtained from a composition comprising 65 to 75 wt% of a polyol compound, 15 to 25 wt% of an isocyanate, and 10 to 15 wt% of a chain extender. 
Humphrey, however, discloses an automotive instrument panel skin made of a thermoplastic urethane elastomer and a propylene-ethylene copolymer wherein the thermoplastic urethane elastomer includes 40-70 wt% of a polyol, 20-50 wt% of an isocyanate and 6-15 wt% of a chain extender (paragraphs 24-26). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a composition disclosed in Humphrey for the skin layer disclosed Son II motivated by the desire to provide a crash pad having improved aesthetic touch properties and acceptable low temperature airbag deployment performance.  
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son II in view of de Pinho as applied to claim 1 above, further in view of Yamamoto.  
Neither Son II nor de Pinho discloses or suggests the textile layer having a density of 0.22 to 0.27 g/cm3. 
Yamamoto, however, discloses a nonwoven fabric for use in an airbag wrap, comprising polyester fibers and a density of 0.1 to 0.4 g/cc (paragraphs 45, 58 and 59).  		 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a textile layer disclosed in de Pinho having a density disclosed in Yamamoto motivated by the desire to provide an automotive crash pad having a low production cost, and flexibility. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788